                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


SCOTT DOHN,

              Plaintiff,
v.
                                                 CASE NO. 18-10884
HEIDI WASHINGTON,                                HONORABLE SEAN F. COX
O’BELL THOMAS WINN,
WILLIAM FOY, TIA CLARK,
JAMES ZUMMER, and
FRANCIS SZOSTAK,

           Defendants.
_____________________________/

      ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION [10]

                                     I. Introduction

       This matter initially came before the Court on plaintiff Scott Dohn’s pro se civil

rights complaint for monetary, declaratory, and injunctive relief under 42 U.S.C. § 1983.

Plaintiff is a state prisoner at the Gus Harrison Correctional Facility in Adrian, Michigan.

The defendants are Heidi Washington, Director of the Michigan Department of

Corrections, and five individuals employed by the Department of Corrections at the

Saginaw Correctional Facility in Freeland, Michigan.

       Plaintiff alleges in his complaint that he was transferred to the Saginaw

Correctional Facility in 2017 so that he could live in a newly-created veterans’ housing

unit. Upon his arrival there, he was permitted to participate in a “P.T.S.D. Dog-Training

Program.” Although he participated in the program for a significant period of time, he was

removed him from the program on the basis that he was not honorably discharged from

the military and, therefore, did not deserve to reside in the veterans’ housing unit or to
participate in the dog-training program. Plaintiff asserts in his complaint that his removal

from the dog-training program violated his rights to due process and equal protection of

the law.

       On May 22, 2018, the Court summarily dismissed the complaint because Plaintiff’s

claims lacked an arguable basis in law and failed to state a plausible claim for relief. The

Court noted that Plaintiff lacked a protected liberty interest in being rehabilitated and, thus,

there was no cognizable harm when he was removed from the dog-training program. The

Court stated that Plaintiff’s equal protection claim failed because he had not shown that

he was treated differently from similarly-situated individuals or that the defendants had a

discriminatory intent or purpose. Now before the Court is Plaintiff’s unsigned motion for

reconsideration.

                                       II. Discussion

                                        A. Timeliness

       The Court begins its analysis by noting that, in this District, motions for

reconsideration must be filed within fourteen days after entry of the judgment or order in

question.   LR 7.1(h)(1).     The Court dismissed Plaintiff’s complaint and entered its

judgment on May 22, 2018. See Op. and Judgment, Docket Nos. 7 and 8. The deadline

for Plaintiff’s motion was fourteen days later, on June 5, 2018. Plaintiff’s motion for

reconsideration is dated June 7, 2018, see Docket No. 10, Page ID. 52, and it was filed

on June 21, 2018. Nevertheless, Plaintiff did notify the Clerk of the Court on June 4,

2018, that he needed an extension of time to file a response to the Court’s order of



                                               2 
 
dismissal because he had limited access to the prison law library. See Docket No. 9.

Accordingly, the Court will proceed to address the merits of Plaintiff’s motion.

                                         B. Merits

       This District’s Local Rules provide that,

       [g]enerally, and without restricting the Court’s discretion, the Court will not
       grant motions for rehearing or reconsideration that merely present the same
       issues ruled upon by the Court, either expressly or by reasonable
       implication. The movant must not only demonstrate a palpable defect by
       which the Court and the parties and other persons entitled to be heard on
       the motion have been misled but also show that correcting the defect will
       result in a different disposition of the case.

LR 7.1(h)(3).

       Plaintiff contends that his complaint is not frivolous and that he was entitled to have

the complaint treated less stringently than pleadings drafted by lawyers.            He also

contends that the Court should not have summarily dismissed his complaint based on his

bare factual allegations. He maintains that he should have been given an opportunity to

make legal arguments and have his complaint served on the defendants. See Mot. for

Reconsideration, pp. 1-4, Docket No. 10, Page ID 43-46.

       Under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, however, a federal district court

must screen a prisoner’s complaint and dismiss the complaint if it is frivolous, malicious,

fails to state a claim for relief, or seeks monetary relief from defendants who are immune

from such relief. The Court determined that Plaintiff’s claims lacked an arguable basis in

law and, therefore, were frivolous under Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The Court also determined that the allegations in the complaint failed to state a plausible



                                              3 
 
claim for which relief could be granted. Having made those determinations, the Court

was required to summarily dismiss the complaint.

       Plaintiff, nevertheless, maintains that the allegations in his complaint do state a

claim under Michigan law. This argument lacks merit, because violations of state law are

not a basis for relief in an action brought under § 1983. Section 1983 is “limited to

deprivations of federal statutory and constitutional rights. It does not cover official conduct

that allegedly violates state law.” Huron Valley Hosp., Inc. v. City of Pontiac, 887 F.2d

710, 714 (6th Cir. 1989) (emphases in original).

       Furthermore, Plaintiff has not persuaded the Court that his federal constitutional

rights were violated. Although “state law may create enforceable liberty interests in the

prison setting,” Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 461 (1989), it does

so “by placing substantive limitations on official discretion” and “by mandating the

outcome to be reached upon a finding that the relevant criteria have been met.” Id. at

462. In other words, “the use of ‘explicitly mandatory language,’ in connection with the

establishment of ‘specified substantive predicates’ to limit discretion, forces a conclusion

that the State has created a liberty interest.” Id. at 463.

       Plaintiff contends that the Michigan Department of Corrections created a liberty

interest when it qualified him for the veterans’ housing unit at the Saginaw Correctional

Facility and permitted him to participate in the dog-training program. Thus, according to

him, his rights to due process and equal protection of the law were violated when he was

removed from the veterans’ housing unit and the dog-training program. To support this

argument, Plaintiff attached the following documents to his motion: an announcement by

                                              4 
 
the Michigan Department of Corrections in 2017 that it was creating a veterans housing

unit (Compl., Docket No. 10, Attachment B, Page ID 60); and two letters which were sent

to Plaintiff regarding the new veterans housing unit and dog program (id., Attachments C

and D, Page ID 62 - 65).

       The documents indicate that the Michigan Department of Corrections has

discretion in deciding who may live in the veterans housing unit and participate in the dog-

training program.     Significantly, for purposes of Plaintiff’s complaint, “a veteran’s

discharge status must be Honorable or General (under honorable conditions).” Id.,

Attachment B, Page ID 60. In addition, “[a]ll applications [are] reviewed to verify military

service, security level, and programming needs.” Id. Even if an inmate does qualify for

the veterans’ housing unit, the unit has a capacity of 240 inmates, and some of the beds

in the unit are reserved for inmates who need special accommodations, such as a

wheelchair bed or a bottom bunk. Id., Attachment C, Page ID 63. Inmates can be

disqualified from the dog-training program due to prison misconduct tickets, gang

affiliation, and a history of abusive behavior. Id., Attachment D, Page ID 65.

       The documents fall short of mandating participation in the veterans’ housing unit

or the dog-training program upon a finding that the relevant criteria have been met. Even

if the Court were to conclude otherwise, Plaintiff did not satisfy the relevant criteria. The

defendants apparently determined after Plaintiff began living in the veterans’ housing unit

and participating in the dog-training program that he did not satisfy the “honorable

discharge” requirement mentioned in the 2017 announcement about the veterans’

housing unit. Thus, Plaintiff lacked a protected liberty interest in residing in the special

                                             5 
 
housing unit or in participating in the dog-training program, and he was not entitled to the

protections of the Due Process Clause. Thompson, 490 U.S. at 465.

                                     III. Conclusion

       Plaintiff has failed to show that the Court made a palpable error when it summarily

dismissed his complaint as frivolous and for failure to state a claim under 28 U.S.C. §§

1915(e)(2)(B) and 1915A. Therefore, his motion for reconsideration, Docket No. 10, is

denied.

                                          s/Sean F. Cox
                                          SEAN F. COX
Dated: 2/20/2019                          UNITED STATES DISTRICT JUDGE
 




                                             6 
 
